DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/7/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  A foreign office action which is not translated into English without marking indicating whether a reference is X, Y, or A is not a sufficient statement of relevance.  References that had English language abstracts were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12, 15, 16, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what is meant by “an adjacent arrangement between the at least one position marking…and the transport carriage”. Does this mean the position marking is a device located on the transport carriage?  Is the position marking some sort of mark on the ground or on the carriage?  For the purposes of examination, this is considered to mean a device that reports the position of the transport carriage.  
Regarding claim 7, it is unclear what is meant by a buffer region.  Does this mean there are a plurality of carriages, a plurality of rolls, or something else?  For the purposes of examination, anything that would aid in decreasing wait times for a roll is considered to meet this limitation.  
Regarding claims 12 and 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "or the like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 23, 25, and 26, it is unclear what is meant by “building-side”.  For the purposes of examination, this is considered to be on the ground versus above the apparatus.
Claim Objections
Claim 16 is objected to because of the following informalities:  “an own” is grammatically incorrect.  The phrase should be either ”its own” or “an .  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “at least one own” is grammatically incorrect.  The phrase should be either ”at least its own” or “a least one .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 14, 22, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saito et al.(JP 2008/247513).
Saito et al. discloses an apparatus for making a corrugated board comprising an intermediate web dispenser(24B), a first liner dispenser(24A), a corrugator for producing a corrugated board from the intermediate web and the first liner(20A, B), a second liner dispenser(24E), a double backer for forming a double sided corrugated board, and a transport carriage for transporting a roll along a path from a storage area to one of the dispensing devices which is controlled by a control circuit.(machine translation; Figure 1)
Regarding claims 2 and 23, there is a rail for specifying the movement path.(machine translation)
Regarding claim 4, there is a path which is designed for two way traffic from a storage device to a roll stand.(Machine translation; Figure 1)
Regarding claim 5, there is a path(rail) for guiding traffic from a storage device to a roll stand.(Machine translation; Figure 1)  It is noted the distribution path is only required to go from the storage to one of the roll stands.
Regarding claim 7, Saito et al. discloses additional rolls of paper at the storage location which act as a buffer.(machine translation)
Regarding claim 14, the transport path is along a rail, which is considered to be a marking.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-11, and 13-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuno(US Patent 4,266,998) in view of Kurz et al.(US Patent 4,948,060)
Tokuno discloses an apparatus for making a corrugated board comprising an intermediate web dispenser, a first liner dispenser, a corrugator for producing a corrugated board from the intermediate web and the first liner(SA), a second liner dispenser, and a double backer for forming a double sided corrugated board.(Figure 1; Col. 4, ll. 19-22)  The reference does not disclose how the rolls of web and liner are replaced.  Kurz et al. discloses an apparatus for replacing rolls of paper when they run out using a transport carriage which runs automatically.(Col. 2, ll. 25-43)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the roll transport system of Kurz et al. in the corrugating apparatus of Tokuno since this would allow the replacement of rolls of material automatically.
Regarding claims 2, 4, 5, 19, and 23, Kurz et al. teaches the transport devices move along paths outlined by wires from as storage area to the webs to be replaced and back.(Col. 5, ll. 25-30; Figure 1)
Regarding claim 6, Kurz et al. discloses the transport carriage is driven automatically using sensors.(Col. 5, ll. 10-35)  Since the control system senses the removal of a roll, it receives data telling it where the transport carriage is, thus determining its position.
Regarding claim 7, Kurz et al. discloses parking a plurality of transport carriages until they are needed.(Coil. 7, ll. 5-12)  This acts as a buffer to insure there are enough carriages.
Regarding claim 8, Kurz et al. discloses the transport carriages have sensors to detect objects in their path.(Col. 5, ll. 50-55)  This safeguards the path.
Regarding claims 9, 18, and 26, Kurz et al. discloses the transport carriage in powered by a rechargeable battery.(Col. 5, ll. 25-30)  One in the art would appreciate that a rechargeable battery would need a place along the path it travels to be recharged.
Regarding claim 10, Kurz et al. discloses a central controller.(Col. 5, ll. 12-15)
Regarding claims 11 and 17, Kurz et al. discloses the transport carriage is self-propelled.(Col. 5, ll. 26-27)
Regarding claim 13, the path can be arbitrarily pre-defined by the central controller.(Col. 5, ll. 20-36)
Regarding claims 14 and 25, while the references cited do not disclose marking the floor where the wires for the transport path are located, it would have been obvious to one of ordinary skill in the art at the time of filing to do so since this would make it easier to not block the path of the carriages.  
Regarding claim 15, Kurz et al. discloses the controller controls how the carriage moves at intersections.(Col. 5, ll. 30-36)
Regarding claim 16, one in the art would appreciate that for the carriage to receive instructions from the system controller, it would have to have its own communication device for receiving the input.
Regarding claims 20 and 28, since the carriage can move along different paths, it is steerable. 
Regarding claim 21, Kurz et al. discloses the carriage has sensors to detect the removal of the roll.(Col. 13, ll. 10-12)
Regarding claim 24, Kurz et al. shows the paths have both straight and curved sections.(Figure 1)
Regarding claim 27, Kurz et al. disclose the system has intersections.(Col. 5, ll. 30-34)
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the prior art of record does not teach or clearly suggest the carriage being moveable laterally from the defined movement path.  This is considered moving it off the wires to one side.  Regarding claim 12, the prior art of record does not teach or clearly suggest the carriage being moveable along an imaginary path, i.e. one without embedded control wires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746